PER CURIAM.
The record discloses that, before the plaintiff had rested, the defendant moved to dismiss, and that its motion was granted, the plaintiff excepting. It seems that at the time of the .motion the plaintiff had presented evidence as to all essential facts, except that he had not shown that the motorman was defendant’s employé. Under the circumstances justice seems to require that there be a reversal.
The judgment will be reversed, and a new trial ordered, with costs to appellant to abide the event. '